As filed with the Securities and Exchange Commission on January 28, 2013 1933 Act File No. 033-46924 1940 Act File No. 811-06618 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 61 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 63 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS EQUITY FUNDS (Exact Name of Registrant as Specified in Charter) 55 Broadway New York, New York 10006 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Equity Funds 55 Broadway New York, New York 10006 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on January 31, 2013, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS EQUITY FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for Class A and Class B Shares of First Investors Income Funds and First Investors Equity Funds Statement of Additional Information for Class A and Class B Shares of First Investors Equity Funds Part C – Other Information Signature Page Exhibits Income Funds Income Funds Ticker Symbols Cash Management Class A: FICXX Class B: − − Government Class A: FIGVX Class B: FIGYX Investment Grade Class A: FIIGX Class B: FIIHX International Opportunities Bond Class A: FIOBX − Fund For Income Class A: FIFIX Class B: FIFJX EquityFunds Ticker Symbols Total Return Class A: FITRX Class B: FBTRX Equity Income Class A: FIUTX Class B: FIUBX Growth & Income Class A: FGINX Class B: FGIBX Global Class A: FIISX Class B: FIBGX Select Growth Class A: FICGX Class B: FIGBX Opportunity Class A: FIUSX Class B: FIMBX Special Situations Class A: FISSX Class B: FISBX International Class A: FIINX Class B: FIIOX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS P R O S P E C T U S IS January 31, 2013 TABLE OF CONTENTS THE FUNDS SUMMARY SECTION 1 Cash Management Fund 1 Government Fund 4 Investment Grade Fund 8 International Opportunities Bond Fund 12 Fund For Income 17 Total Return Fund 21 Equity Income Fund 25 Growth & Income Fund 29 Global Fund 33 Select Growth Fund 37 Opportunity Fund 41 Special Situations Fund 44 International Fund 48 Other Important Information 53 THE FUNDS IN GREATER DETAIL 54 Cash Management Fund 55 Government Fund 57 Investment Grade Fund 60 International Opportunities Bond Fund 63 Fund For Income 68 Total Return Fund 71 Equity Income Fund 74 Growth & Income Fund 77 Global Fund 79 Select Growth Fund 82 Opportunity Fund 85 Special Situations Fund 87 International Fund 89 FUND MANAGEMENT IN GREATER DETAIL 92 SHAREHOLDER INFORMATION 99 How and when do the Funds price their shares? 99 How do I open an account? 100 What about accounts with multiple owners or representatives? 100 How do I make subsequent transactions? 101 How are transactions processed? 103 What are the sales charges? 104 Are sales charge discounts and waivers available? 106 What are the Funds’ policies on frequent trading in the shares of the Funds? 111 What about dividends and capital gain distributions? 112 What about taxes? 112 What if my account falls below the minimum account requirement? 113 Householding policy 113 Other account privileges and policies 113 FINANCIAL HIGHLIGHTS 115 Cash Management Fund 116 Government Fund 118 Investment Grade Fund 120 International Opportunities Bond Fund 122 Fund For Income 124 Total Return Fund 126 Equity Income Fund 128 Growth & Income Fund 130 Global Fund 132 Select Growth Fund 134 Opportunity Fund 136 Special Situations Fund 138 International Fund 140 THE FUNDS SUMMARY SECTION CASH MANAGEMENT FUND Investment Objective:The Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 106 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-51 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)1 Class A Class B Management Fees 0.50% 0.50% Distribution and Service (12b-1) Fees 0.00% 0.75% Other Expenses 0.51% 0.51% Total Annual Fund Operating Expenses 1.01% 1.76% 1. The expense information in the table has been restated to reflect that, as of April 1, 2013, the Fund will no longer pay annual custodial fees. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods and reflects conversion of Class B to Class A after eight years.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $103 $322 $558 $1,236 Class B shares $579 $854 $1,154 $1,875 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $103 $322 $558 $1,236 Class B shares $179 $554 $954 $1,875 1 Principal Investment Strategies:The Fund invests primarily in high-quality money market instruments that are determined by the Fund’s Adviser to present minimal credit risk, including but not limited to commercial paper, short-term corporate bonds and notes, floating and variable rate notes, U.S. Treasury securities and short-term obligations of U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government). The Fund’s portfolio is managed to meet regulatory requirements that permit the Fund to maintain a stable net asset value (“NAV”) of $1.00 per share.These include requirements relating to the credit quality, maturity, liquidity and diversification of the Fund’s investments. In buying and selling securities, the Fund will consider its own credit analysis as well as ratings assigned by ratings services. Principal Risks:Although the Fund tries to maintain a $1.00 share price, it may not be able to do so.It is therefore possible to lose money by investing in the Fund.The Fund is intended for investors who: ■ Are seeking income, and ■ Are seeking a conservative investment that provides a high degree of credit quality. Here are the principal risks of investing in the Fund: Credit Risk.There is a risk that the value of a money market instrument will decline if there is a default by or a deterioration in the credit quality of the issuer or a provider of a credit enhancement or demand feature.This could cause the Fund’s NAV to decline below $1.00 per share. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation. Interest Rate Risk.Like the values of other debt instruments, the market values of money market instruments are affected by changes in interest rates.When interest rates rise, the market values of money market instruments decline.This could cause the Fund’s NAV to decline below $1.00 per share. Liquidity Risk.The Fund may be unable to sell a security promptly and at an acceptable price, which could have the effect of decreasing the overall level of the Fund’s liquidity.Market developments may cause the Fund’s investments to become less liquid and subject to erratic price movements, which may have an adverse effect on the Fund’s ability to maintain a $1.00 share price. Yield Risk.The yields received by the Fund on its investments will decline as interest rates decline. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 2 Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows the Fund’s average annual returns for 1, 5, and 10 years.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 1.14% (for the quarter ended September 30, 2007) and the lowest quarterly return was 0.00% (for each quarter ended since December 31, 2009). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class A Shares 0.00% 0.43% 1.44% Class B Shares -4.00% -0.16% 1.01% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 53 of this prospectus. 3 GOVERNMENTFUND Investment Objective:The Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 106 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-51 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)1 Class A Class B Management Fees 0.66% 0.66% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.24% 0.24% Total Annual Fund Operating Expenses 1.20% 1.90% 1. The expense information in the table has been restated to reflect that, as of April 1, 2013, the Fund will no longer pay annual custodial fees. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods and reflects conversion of Class B to Class A after eight years.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $690 $934 $1,197 $1,946 Class B shares $593 $897 $1,226 $2,040 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $690 $934 $1,197 $1,946 Class B shares $193 $597 $1,026 $2,040 4 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 36% of the average value of its whole portfolio. Principal Investment Strategies:Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in obligations issued or guaranteed as to payment of principal and interest by the U.S. Government, its agencies or instrumentalities (“Government Securities”). The majority of the Fund’s investments will typically consist of mortgage-backed securities that are guaranteed by the Government National Mortgage Association (“GNMA”), commonly known as Ginnie Maes. Ginnie Maes are guaranteed by the full faith and credit of the U.S. Government. The Fund also invests in mortgage-backed securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government, such as Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”). The Fund generally makes investment decisions based on its outlook for interest rates, economic and market conditions, and the relative values of different types of Government Securities.In selecting mortgage-backed investments, the Fund considers, among other factors, coupon and yield, relative value and weighted average maturity of the pool.The Fund will usually sell an investment when there are changes in the interest rate environment that are adverse to the investment. Principal Risks:You can lose money by investing in the Fund.While the Fund invests in obligations that are issued or guaranteed by the U.S. Government, its agencies or instrumentalities, your investment in the Fund is not insured or guaranteed by the U.S. Government.The Fund is intended for investors who: ■ Are seeking an investment which offers both current income and a low degree of credit risk, ■ Are willing to accept fluctuations in the value of their investment and the income it produces as a result of changes in interest rates and mortgage refinancing, and ■
